Citation Nr: 0611636	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a monthly rate of Dependency and Indemnity 
Compensation (DIC) for an out-of-custody child greater than 
$241.00 (legislatively increased to $247.00 as of December 1, 
2004 and to $257.00 as of December 1, 2005).  

(The issue of entitlement to a monthly rate greater than 
$66.60 for parents' Dependency and Indemnity Compensation 
(DIC) as of February 1, 2005 is addressed in a separate 
decision.)  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 until 
his in-service death in July 1995.  The appellant is the 
veteran's mother, who is also the custodian of his minor 
child.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision letter issued by 
the RO.  

In her April 2005 videoconference hearing, the appellant made 
a reference to apportionment of DIC payments made to the 
veteran's surviving spouse.  

This matter has not been developed on appeal and is referred 
back to the RO for any indicated action.  



FINDINGS OF FACT

1.  The veteran's surviving child and surviving spouse live 
in separate households.  

2.  The maximum rate of DIC for a surviving child when, as 
here, the surviving spouse lives in a separate household is, 
for the period at issue, $241.00 per month (it has since been 
legislatively increased $247.00 as of December 1, 2004 and to 
$257.00 as of December 1, 2005).  



CONCLUSION OF LAW

The claim for a monthly rate of Dependency and Indemnity 
Compensation (DIC) for an out-of-custody child greater than 
$241.00 (now legislatively increased $247.00 as of December 
1, 2004 and to $257.00 as of December 1, 2005) must be denied 
by operation of law.  38 C.F.R. § 3.21.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board acknowledges the recent enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  

To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Under these provisions, VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  

Additionally, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  

However, VCAA is inapplicable to claims such as the one 
decided herein.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
assist do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  

Accordingly, no further consideration under VCAA is 
warranted, and the Board finds that no conceivable prejudice 
to the appellant could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the present case, as noted hereinabove, the veteran died 
in service in July 1995.  Prior to that, in June 1995, his 
marriage to the mother of his dependent child in this case 
ended in divorce.  Subsequently, and two weeks prior to his 
death, the veteran remarried (his second wife will herein be 
noted as "M.Z.").  

Subsequently, the RO denied DIC to M.Z. in August 1995.  

In July 1997, however, the RO granted DIC to the appellant, 
as the legal custodian of the veteran's surviving dependent 
child.  The appellant was paid at the then-effective monthly 
rate of $354.00, reflecting a surviving dependent child in 
the absence of a surviving spouse.  

In January 2003, however, M.Z. again applied for DIC, and her 
claim was granted in February 2003.  

Consequently, in March 2003, the RO notified the appellant 
that, as DIC had been awarded to M.Z., her payments for the 
surviving child would be reduced, as a surviving child's 
rates with a widow were lower than a surviving child's rates 
with no widow.  

The monthly rate was proposed to be reduced from $402.00 to 
$237.00, effective on June 1, 2003 based on rates effectuated 
by regulation as of December 1, 2002.  

In a June 2004 letter, the RO reduced the rate of DIC 
payments to $237.00 as of June 1, 2003, based on the rate for 
a surviving child with a widow.  

This rate was noted to be increased to $241.00 based on a 
legislative change on December 1, 2003, and then reduced to 
$0.00 on May 28, 2007, when the dependent child turned 18.  

During her April 2005 videoconference hearing, the appellant 
asserted that the upbringing of her grandchild encompassed 
multiple expenses, including treatment for a congenital heart 
defect, such basic needs as food and clothing, and payments 
for eyeglasses and braces.  

The appellant also indicated that the reduced rate of DIC 
payments had been "a big setback" for her, requiring her to 
deprive her grandson of things that she wished to provide to 
him.  

In this regard, the Board notes that monetary rates of 
payment are addressed by 38 C.F.R. § 3.21.  

Under this section, the rates of compensation, DIC for 
surviving spouses and children, and section 306 and old-law 
disability and death pension are published in tabular form in 
appendix B of the Veterans Benefits Administration Manual 
M21-1 and are to be given the same force and effect as if 
published in the regulations (Title 38, Code of Federal 
Regulations).  

The maximum annual rates of improved pension payable under 
Pub. L. 95-588 (92 Stat. 2497) are set forth in 38 C.F.R. 
§§ 3.23 and 3.24.  The monthly rates and annual income 
limitations applicable to parents' DIC are set forth in 
38 C.F.R. § 3.25.  

Under appendix B of Manual M21-1, as of December 1, 2003, the 
rate of DIC payment for a dependent child in cases of a 
surviving spouse was $241.00.  A higher rate of $410.00 was 
to be paid only if there was no recognized surviving spouse.  

These rates have since been legislatively raised, 
respectively, to $247.00 and $421.00 as of December 1, 2004 
and to $257.00 and $438.00 as of December 1, 2005.  

In this case, it is the law and not the evidence which is 
dispositive of the appellant's claim.  

As the custodian of the veteran's dependent child, and given 
the existence of a surviving spouse recognized for VA 
purposes, a higher rate of DIC may not be paid to the 
appellant than that sanctioned under appendix B of Manual 
M21-1.  

Consequently, the appeal in this regard must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

A monthly rate of Dependency and Indemnity Compensation (DIC) 
for an out-of-custody child greater than $241.00 
(legislatively increased to $247.00 as of December 1, 2004 
and to $257.00 as of December 1, 2005) is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


